DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04 APR 21 have been fully considered but they are not completely persuasive.
No arguments are presented, but rather, assertions of patentability of the claims.  However, per the Appeal Decision (AD) of 20 AUG 20, while the rejection of claim 13 based on enablement under 35 U.S.C. 112(a) was reversed, the rejection of claims 13 – 20 based on indefiniteness under 35 U.S.C. 112(b) was affirmed.  As noted therein, the recitation of “a receiver for receiving power or a signal external to the piece of cartridge” in line 4 of claim 13 can be interpreted one of two ways.  See AD, page 5.
New claim 21 recites, “a receiver for receiving power or a signal external to the piece of cartridge” in line 4, akin to previous claim 13, rejection under 35 U.S.C. 112(b) of which, as noted above, the AD affirmed.  Thus, claim 21 is indefinite.

Claim Objections
Claim 23 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 22 and 23 are identical.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 and 26 recite the limitations "the presence" in line 2 and "the transmissions" in line 3.  There is insufficient antecedent basis for these limitations in the claims.  Note the improper use of "its" (2X) as well.
Claim 21 recites the limitation "a receiver for receiving power or a signal external to a piece of cartridge."  See explanation above.
Claim 23 is ambiguous as reciting identically to previous claim 22.  That is, the metes and bounds of claim 23 are covered by claim 22.  Thus, the claim is unclear as redundant.
Claim 24 recites the limitation "the signal" in line 2.  While "for receiving power or a signal" is previously recited in claim 21, first, such is an intended use or functional recitation not requiring in the metes and bounds of the claims any element included therein as such is a limitation on the capabilities of "a receiver," and, second, the recitation is in the alternative and it must be positively recited in the claims, i.e., clarified, that the alternative in this case is the signal as opposed to power.  See discussion of claim 16 in the previous office action.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Allowable Subject Matter
Claims 13-17 and 19-20 have been allowed.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 18 and 22-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 am to 1:30 pm, Eastern Standard or Daylight Savings Time.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
18-May-21